ORDER
The Disciplinary Review Board on February 4, 1998, having filed with the Court its decision concluding that JAMES H. WOLFE, III, of EAST ORANGE, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JAMES H. WOLFE, III, is hereby suspended from the practice of law for a period of three months, effective April 20,1998, and until further Order of the Court; and it is further
*40ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.